Order entered February 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00065-CV

                  JERRY, MARSHA AND JASON CHAMBERS, Appellant

                                                 V.

                      ALLSTATE INSURANCE COMPANY, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 87353-422

                                             ORDER
       The Court has before it the motion of appellants, Jerry, Marsha and Jason Chambers, for

an extension of time to file their letter brief concerning the Court’s jurisdiction over this appeal.

The Court GRANTS the motion. Accordingly, appellants shall file, within 10 days of the date of

this order, a jurisdictional letter brief of no more than 3 pages explaining how this Court has

jurisdiction over this appeal. Appellees may file a responsive letter brief of no more than 3 pages

within 10 days of appellant’s brief. If either party will be relying on information not in the

record before this Court that party must obtain a supplemental clerk’s record from the trial court

containing that information.


                                                       /s/    ADA BROWN
                                                              JUSTICE